DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap region, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a plurality of supporting part;” should be “a plurality of supporting parts.”  Appropriate correction is required (in all instances).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Supporting part (supporting groove and supporting wall, para. [0036]) in claim 1-20.
Purge unit (no clear structure, para. [0051]) in claim 15, 19, 20.
Distribution unit (at least one distribution hole, distribution mechanism, para. [0046, 0048]) in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a lid (4 [cover plate]) disposed on the disk" in the claim. In the drawings (Fig. 4) and specification (para. [0043-0044]), the lid appears to be disposed on the process chamber (110) and not on the disk (3). Examiner interprets “the lid spaced apart from the disk.” Appropriate clarification is requested. 
Claim limitation “purge unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (i) The specification is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030221624 to Jurgensen.
Claim 1: Jurgensen discloses an apparatus for processing substrate, the apparatus comprising: a plurality of supporting parts (45 [substrate holders], Fig. 1-3), each of the plurality of supporting part supporting a substrate; a disk (3 [carrier plate]) supporting the plurality of supporting parts (45); a lid (4 [cover plate]) spaced apart from the disk (3); and a first protrusion portion (22 [tension plate]) coupled to the disk (3) to protrude in an upward direction from the disk (3) to the lid (4) in a center region disposed inward from the supporting parts (45) and a gap region (top of 3) disposed between the supporting parts (45, see Fig. 3). 
Claim 2: Jurgensen discloses further comprising a gas groove (55/56 and under 45, Fig. 2-3, Jurgensen) disposed between the first protrusion portion (22) and the supporting parts (45), wherein the first protrusion portion (22) protrudes in the upward direction from an upper surface of the disk (upper surface of 3) at a position spaced apart from the supporting parts (45). 
Claim 3: Jurgensen discloses wherein the supporting parts (45, Fig. 2-3, Jurgensen) support the substrates (not shown) so that upper surfaces of the substrates are spaced apart from the upper surface of the disk (upper surface of 3) by a first height in the upward direction (see Fig. 2-3), and the first protrusion portion (22) protrudes by a second height in the upward direction from the upper surface of the disk (3), and the second height appear to be the same as the first height (see Fig. 3 where they appear to be the same).
Claim 10: Jurgensen discloses further comprising a second protrusion portion (44 [compensation plate], Fig. 2-3, Jurgensen) protruding in the upward direction from an upper surface of the first protrusion portion (upper surface of 22) in the center region (see fig. 2-3). 
Claim 18: Jurgensen discloses wherein the second protrusion portion (44, Fig. 2-3, Jurgensen) is detachably coupled to the first protrusion portion (22, para. [0024]). 
Claim(s) 1, 2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170125282 to Umehara. 
Claim 1: Umehara discloses an apparatus for processing substrate, the apparatus comprising: a plurality of supporting parts (26 [mounting portion], Fig. 10), each of the plurality of supporting part (26) supporting a substrate (W [wafer]); a disk (2 [rotary table]) supporting the plurality of supporting parts (26); a lid (11 [top plate]) spaced apart from the disk (2); and a first protrusion portion (plate surrounded by 71’s) coupled to the disk (2) to protrude in an upward direction from the disk (2) to the lid (11) in a center region disposed inward from the supporting parts (26) and a gap region (25/27/29) disposed between the supporting parts (26, see Fig. 10). 
Claim 2: Umehara discloses further comprising a gas groove (71 [groove portions], fig. 10, Umehara) disposed between the first protrusion portion (plate surrounded by 71’s) and the supporting parts (26), wherein the first protrusion portion (plate surrounded by 71’s) protrudes in the upward direction from an upper surface of the disk (middle height of 2) at a position spaced apart from the supporting parts (26, see fig. 10). 
Claim 4: Umehara discloses wherein the first protrusion portion (plate surrounded by 71’s, fig. 10, Umehara) comprises a plurality of accommodating grooves (27 [annular groove portion]) each accommodating a portion of a corresponding supporting part of the supporting parts (26), and each of the accommodating grooves (27) is concavely provided along a shape of a corresponding supporting part of the supporting parts (see fig. 10).
Claims 5-6: Umehara discloses wherein the first protrusion portion (plate surrounded by 71’s, Fig. 10, Umehara) comprises a first accommodating groove (first 27) accommodating a portion of a first supporting part (first 26) of the supporting parts (26) and a second accommodating groove (second 27) accommodating a portion of a second supporting part (second 26) of the supporting parts (26), the first supporting part (first 26) accommodated into the first accommodating groove (first 27) and the first protrusion portion (plate surrounded by 71’s) are disposed apart from each other by a first interval (see fig. 10), and the second supporting part (second 26) accommodated into the second accommodating groove (second 27) and the first protrusion portion (plate surrounded by 71’s) are disposed apart from each other by a second interval (see fig. 10) (claim 6) which appears to be the same as the first interval (see fig. 10).
However Umehara does not disclose (claim 5) the second interval differing from the first interval. Yet Umehara teaches in another embodiment a second interval differing from the first interval (see Fig. 9 where right side of one 26/27 near 29 differs from a left side of another 26/27) for the purpose of avoiding process gas stagnation and reducing concentrations differences in the circumferential direction of the annular groove portion (para. [0047-0048]). 
It is noted that Umehara teaches many width configurations which renders it an optimized parameter. The courts have held that “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” MPEP 2144.05 II (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of intervals as taught by Umehara with motivation to avoid process gas stagnation and reduce concentrations differences in the circumferential direction of the annular groove portion.
Claim 7: Umehara discloses wherein the first protrusion portion (plate surrounded by 71’s, Fig. 10, Umehara) comprises: a center plate (center plate surrounded by 71’s, Fig. 10, Umehara) protruding in the upward direction in the center region (see fig. 10); and a plurality of protrusion members (protrusion members surrounded by 71’s) disposed in the gap region (25/27/29) to extend in an outward direction from the center plate to a region (outer 27) between the supporting parts (26). 
Claims 8-9: Umehara discloses wherein the supporting parts (26, Fig. 10, Umehara) is coupled to the disk (2) so that a center of each of the supporting parts appears to be spaced apart from a center of the center plate by a rotational radius, and each of the protrusion members is provided so that an end portion of each of the protrusion members spaced apart from the center of the center plate by a longest distance in the outward direction is disposed (claim 9) at the rotational radius (see fig. 10 below, and it is noted that Umehara teaches rotational center O1 of the disk (2) and centers of supporting parts (26), in at least para. [0053]).

    PNG
    media_image1.png
    455
    700
    media_image1.png
    Greyscale

Fig. 10 of Umehara.
However Umehara does not disclose (claim 8) the distance is disposed at a distance which is 0.9 to 1.1 times the rotational radius. Yet Umehara teaches different configurations of the protrusion members are possible in other embodiments (see fig. 9, 10, 3) for the purpose of reducing concentration difference in the circumferential direction of the annular groove portion (para. [0047-0048]).
It is noted that Umehara teaches many protrusion member lengths/distances configurations which renders it an optimized parameter. The courts have held that “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” MPEP 2144.05 II (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of distances as taught by Umehara with motivation to avoid process gas stagnation and reduce concentrations differences in the circumferential direction of the annular groove portion.
Claim(s) 10-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara as applied to claims 1, 2, 4-9 above, and further in view of US 20110303154 to Kim.
Claim 10: Umehara does not disclose further comprising a second protrusion portion 15 protruding in the upward direction from an upper surface of the first protrusion portion in the center region.
Kim discloses further comprising a second protrusion portion (140 [upper coupling plate], Fig. 2) protruding in the upward direction from an upper surface of the first protrusion portion (130 [supporting disk]) in the center region (see fig. 2) for the purpose of improving the structure of the susceptor (para. [0039-0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second protrusion portion as taught by Kim with motivation to improve the structure of the susceptor.
Claim 11: The apparatus of Umehara in view of Kim does not discloses wherein the first protrusion portion (center plate surrounded by 71’s, Fig. 10, Umehara) comprises a center plate (130) protruding in the upward direction in the center region and a plurality of protrusion members (protrusion members surrounded by 71’s) disposed in the gap region to extend in an outward direction from the center plate to a region between the supporting parts, and the second protrusion portion (130, Kim) protrudes in the upward direction from an upper surface of the center plate (see fig. 2). 
Claim 12: The apparatus of Umehara in view of Kim discloses wherein the second protrusion portion (140, Fig. 2, Kim) is provided to have a size which appears less than the center plate (see Fig. 2 where 140 is thinner than 130), so as to be disposed in the center plate (see Fig. 2). 
Claim 17: The apparatus of Umehara in view of Kim does not disclose further comprising a distribution unit coupled to the lid, wherein the distribution unit comprises a distribution hole distributing a process gas, and the second protrusion portion protrudes in the upward direction from an upper surface of the first protrusion portion so that an upper end of the second protrusion portion is disposed at a position which is higher than a lower end of the distribution hole. 
Kim discloses further comprising a distribution unit (180, Fig. 1-2) coupled to the lid (190), wherein the distribution unit comprises a distribution hole (185) distributing a process gas, and the second protrusion portion (140) protrudes in the upward direction from an upper surface of the first protrusion portion so that an upper end of the second protrusion portion is disposed at a position which is higher than a lower end of the distribution hole for the purpose of discharging gas flowing in the chamber (para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distribution unit and configuration as taught by Kim with motivation to discharge gas flowing in the chamber. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara as applied to claims 10-12 above, and further in view of US 20150187620 to Gurary. 
Claim 13: The apparatus of Umehara in view of Kim does not disclose wherein the center plate is provided to protrude by a first distance from the second protrusion portion with respect to a center connection line which connects a center of the center plate and a center of each of the supporting parts, each of the supporting parts is disposed apart from the center plate by a second distance with respect to the center connection line, and the second distance is equal to or shorter than the first distance. 
However Gurary teaches that the center plate dimensions can be various shapes and sizes which can be optimized for the purpose of reducing temperature non-uniformities (para. [0047]; see also above regarding optimization case law).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of the dimensions of the center plate as taught by Gurary with motivation to reduce temperature non-uniformities.
Claim(s) 14, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara as applied to claims 10-12 above, and further in view of US 8465591 to Kato. 
Claim 14-16, 19, 20: The apparatus of Umehara in view of Kim does not disclose (claim 14)   wherein an insertion groove, into which the second protrusion portion is inserted, is provided in the lid; (claim 15) further comprising a purge unit coupled to the lid to distribute a purge gas, wherein the second protrusion portion is provided to have a size which is less than the insertion groove, so as to be spaced apart from an inner wall of the lid with the insertion groove provided therein, and the purge unit distributes the purge gas to a region between the second protrusion portion and the inner wall of the lid with the insertion groove provided therein; (claim 16)   further comprising a purge unit coupled to the lid to distribute a purge gas, wherein the second protrusion portion comprises an induction groove for inducting a turbulent flow of the purge gas to be formed in the insertion groove; (Claim 19) further comprising a purge unit coupled to the lid to distribute a purge gas, wherein the second protrusion portion comprises a dispersion groove for dispersing the purge gas distributed by the purge unit, and the dispersion groove is provided on an upper surface of the second protrusion portion which is disposed to face the purge unit; (Claim 20)  wherein the dispersion groove is provided to have a size which is reduced as the dispersion groove extends in a downward direction from the purge unit to the second protrusion portion.
However Kato teaches an insertion groove (4 [convex portion], Fig. 12A-12C) provided in a lid (11), and a purge unit (72 [surge supplying gas pipe]) coupled to the lid (11) for the purpose of impeding certain gasses from entering the space or from being mixed (col. 13, lines 1-7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the insertion groove as taught by Kato with motivation to impede certain gasses from entering the space or from being mixed.
Regarding a dispersion and induction groove, the apparatus of Umehara in view of Kim and Kato already teaches various shapes for these components (see Fig. 12A-12C, col. 21, lines 10-25) for the purpose of impeding certain gasses from entering the space or from being mixed (col. 13, lines 1-7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various optimization in components as taught by Kato with motivation to impede certain gasses from entering the space or from being mixed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718